We agree with Special Term that the first cause of action herein referrable to the original complaint is not barred by the Statute of Limitations. We think that the pleading of the second cause of action should have been permitted, subject to any motion defendant may see fit to make with respect thereto. Order unanimously modified to eliminate the provision striking out the second cause of action and, as so modified, affirmed. Order [denying motion to include second cause of action in complaint] unanimously reversed and the motion granted. Settle orders on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Breitel, JJ. [See post, p. 835.]